

116 HRES 588 IH: Expressing support for the designation of “National Amplified Musculoskeletal Pain Syndrome Awareness Day”.
U.S. House of Representatives
2019-09-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS1st SessionH. RES. 588IN THE HOUSE OF REPRESENTATIVESSeptember 24, 2019Ms. Wild (for herself, Mr. Fitzpatrick, and Ms. Jackson Lee) submitted the following resolution; which was referred to the Committee on Energy and CommerceRESOLUTIONExpressing support for the designation of National Amplified Musculoskeletal Pain Syndrome Awareness Day.
	
 Whereas amplified musculoskeletal pain syndrome (in this preamble referred to as AMPS) is a medical condition that causes individuals to experience an abnormal pain reflex that causes constriction of blood vessels, bones, and skin, which deprives muscles of appropriate oxygenation and results in acid buildup;
 Whereas AMPS amplifies a mild pain signal into an extremely painful signal; Whereas the 3 main causes of AMPS are psychological stress, injury, and illness;
 Whereas there are numerous types of AMPS, including complex regional pain syndrome, fibromyalgia, myofascial pain syndrome, neuropathic pain, psychogenic pain, and reflex neurovascular dystrophy;
 Whereas amplified pain in children is not well studied but is known to include localized pain and diffuse pain and is estimated to affect 2 percent to 6 percent of children;
 Whereas 80 percent of children with AMPS are preadolescent or adolescent girls with a pain rating of 10 out of 10;
 Whereas symptoms can occur acutely or take weeks to develop and may include pain in one or multiple limbs, pain throughout the whole body or in the abdomen, headaches, skin temperature changes, skin color changes, swelling of the affected extremity, vascular changes, conversions, and allodynia;
 Whereas AMPS is difficult to diagnose and patients often see multiple specialists and are prescribed a variety of unsuccessful medications, procedures, and surgeries to treat their pain, which perpetuates the symptoms of AMPS and burdens families with additional health care costs;
 Whereas pediatric amplified pain is being diagnosed with greater frequency but has no known cure; Whereas once diagnosed, treatment and therapy focused on aerobic exercise, physical and occupational therapy, stress management, and counseling have proven to be more effective than the administration of pain management medications and more invasive procedures;
 Whereas the treatment goal is to restore function and return a child to the child’s prior functional level at school, in sports, and in leisure activities; and
 Whereas when patients are in treatment focused on aerobic exercise, physical and occupational therapy, and stress management and counseling, patients see a significant reduction in their pain according to published studies: Now, therefore, be it
		
	
 That the House of Representatives— (1)recognizes amplified musculoskeletal pain syndrome (AMPS) and the effects it has on those who are afflicted, particularly the minor population; and
 (2)supports the designation of National Amplified Musculoskeletal Pain Syndrome Awareness Day. 